                 Case 19-21823-PDR              Doc 118         Filed 09/14/20        Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION


In re:                                                        Case No.: 19-21823-BKC-PDR
                                                              Chapter 7
JUAN PABLO BRUZUAL,

         Debtors.
                                                          /

NOTICE OF WITHDRAWAL OF TRUSTEE’S EIGHTH MOTION TO EXTEND TIME
 TO OBJECT TO DEBTOR'S CLAIMED EXEMPTIONS, IN ADDITION TO EIGHTH
MOTION TO EXTEND TIME TO FILE SECTION 727 COMPLAINT OBJECTING TO
                       DISCHARGE OF DEBTOR (ECF 115)
         (and request for cancellation of hearing set for 9/24/2020 at 10 a.m.)

         Kenneth A. Welt, Trustee, by and through his undersigned counsel, gives notice of his

withdrawal of Trustee’s Eighth Motion to Extend Time to Object to Debtor's Claimed

Exemptions, in addition to Eighth Motion to Extend Time to File Section 727 Complaint

Objecting to Discharge of Debtor [ECF 115] as order approving Compromise of Controversy

has been entered [ECF 117].

        I hereby certify that I am admitted to the Bar of the United States District Court for the Southern District of
Florida and I am in compliance with the additional qualifications to practice in this court set forth in Local Rule
2090-1(A).

                                                              Rappaport Osborne & Rappaport, PLLC
                                                              Counsel to Trustee
                                                              1300 N. Federal Hwy #203
                                                              Boca Raton, FL 33432
                                                              Telephone: (561) 368-2200
                                                              Facsimile: (561) 338-0350
                                                              Email: office@rorlawfirm.com


                                                              By:___/s/ _______________
                                                                 Leslie S. Osborne
                                                                 Florida Bar No. 0823139

SERVICE LIST:

        Interested Parties
